Title: From Thomas Jefferson to Robert Crew, 10 September 1789
From: Jefferson, Thomas
To: Crew, Robert



Sir
Paris Sep. 10. 1789.

I have been honoured with your favor of Aug. 21 and am glad to hear that the prospect for the crop of wheat in Virginia this year is favorable. I am persuaded there will be a great demand in this country before the next harvest. They have begun on the present one, two months sooner than common, and I imagine it was not more than would feed them three weeks over and above the year. Consequently they must import for 40. days at least for the whole kingdom, that is to say about 80 millions of livres worth. Tobacco is low here. The farmers scarcely buy, because the government has been obliged to exhaust them of money. In the mean time their stock  is getting low. Therefore they will be obliged ere long to purchase considerably, unless the farm of that article be put down, and the purchase and manufacture of it made free, which is what I expect. In this case more tobacco will be raised in Europe, and less demanded from America.—I thank you for your offers of service in London and may take the liberty of availing myself of them on some future occasion. Having obtained a leave of absence for six months, I expect to leave this in a fortnight for America and to return in the Spring. I am Sir Your most obedt. humble servt,

Th: Jefferson

